Eberhakdt, Judge.
1. A suit by a widow tó recover the full value of the life of her husband, alleged to have been fatally injured by negligent acts of the defendant city, is a suit for damages arising from injuries to the person. Atlantic, V. & W. R. Co. v. McDilda, 125 Ga. 468 (54 SE 140, 114 ASR 240); Cantrell v. Davis, 176 Ga. 745 (169 SE 38); Ivester v. Southern Ry. Co., 61 Ga. App. 364 (6 SE2d 214). See Lundy v. City Council of Augusta, 51 Ga. App. 655, 659 (4) (181 SE 237).
2. Where it does not appear from the petition itself that the ante litem notice, required by Code § 69-308, was given within the time therein provided, the city’s general demurrer was properly sustained. Saunders v. City of Fitzgerald, 113 Ga. *740619 (38 SE 978); Newton v. City of Moultrie, 37 Ga. App. 631 (3) (141 SE 322); Peek v. City of Albany, 101 Ga. App. 564 (114 SE2d 451); City of Atlanta v. Barrett, 102 Ga. App. 469, 471 (116 SE2d 654).
Decided April 10, 1962.
Burt •& Burt, W. PL. Burt, for plaintiff in error.
Smith, Gardner, Kelley & Wiggins, Asa D. Kelley, Jr., Frank PL. Lowe, Jr., contra.

Judgment affirmed.


Carlisle, P. J., and Russell, J., concur.